DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current claims has the effective priority date to PRO 62544140 08/11/2017.
Status of Claims
Claims 98, 102-105, 107-109, 111-113, 115-118 and 143-151 are pending; claims 99-101, 106, 110, 114 and 119-142 have been previously cancelled; claim 98 has been amended and claim 152 has been newly added.
Response to Amendment
The outstanding 35 USC 103 rejections based on Bonde et al. US 9,227,053 and Stanton-Hicks US 2006/0271137 are withdrawn due to persuasive arguments and in view of the current claim amendments. 
As for the Applicant’s arguments with regard to the new reference Bolea US 2008/0103407 introduced at AFCP dated 10/20/2021, the Examiner finds the arguments persuasive.
Allowable Subject Matter
Claims 98, 102-105, 107-109, 111-113, 115-118 and 143-152 are allowed. (Renumbered as claims 1-25.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fails to teach the method of fabricating a cuff electrode as disclose in claim 1.
Bonde US 9,227,053 B2 discloses a nerve cuff electrode having a base, first arm, second arm having an increased thickness portion, and a first array of electrodes aligned with the increase thickness portion. However, Bonde does not teach wherein the increased thickness portion is circumferentially and distally located from the base, and Bonde also does not teach a second array of electrodes located at a different radial axis than the first array of electrodes.
Bolea et al. US 2008/0103407 discloses a nerve electrode having a base, first arm, second arm having increased thickness portions, arrays of electrodes at the increased thickness portions, and wherein the first arm wraps around the second arm as shown in Figs. 16A-16B. However, as persuasively argued by the Applicant, Bolea’s nerve cuff is presented initially as a flat sheet/configuration that requires a person to wrap it around a corresponding nerve into a closed configuration; thus, Bolea fails to teach the self-assume closed configuration as recited in the independent claim. Bolea US 7,809,442 and US 8,311,645 are similar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
December 3, 2021